FILED
                            NOT FOR PUBLICATION
                                                                            AUG 09 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CHRISTIAN OLMOS VASQUEZ, AKA                     No.   14-72966
Vanessa Olmos Vasquez,
                                                 Agency No. A205-128-698
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 6, 2018**
                               Pasadena, California

Before: HAWKINS, M. SMITH, and CHRISTEN, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Petitioner Vanessa Olmos Vasquez (Olmos) seeks review of a final

administrative removal order that the Department of Homeland Security (DHS)

issued but subsequently cancelled. We dismiss the petition for lack of jurisdiction.

      Under the Immigration and Nationality Act (INA), we have jurisdiction to

review only “a final order of removal.” 8 U.S.C. § 1252(a)(1); see also Lolong v.

Gonzales, 484 F.3d 1173, 1176 (9th Cir. 2007) (en banc) (“[O]ur jurisdiction is

limited to the review of final orders of removal . . . .”). Because DHS canceled the

final administrative removal order it issued to Olmos, there is no longer a final

order of removal for this court to review. See Lopez–Ruiz v. Ashcroft, 298 F.3d
886, 887 (9th Cir. 2002) (order). To the extent the record leaves any room for

doubt about whether DHS’s cancellation was effective, we rely on the

government’s representations that “Olmos is no longer subject to any final order of

removal” and that DHS does not “have any intention of bringing new removal

charges” against her.

      We reject outright Olmos’s reliance on distinguishable case law to argue that

we may exercise jurisdiction because the canceled order remains “tantamount to a

final order.” Both Anderson v. Holder, 673 F.3d 1089 (9th Cir. 2012), and Lolong

demonstrate fidelity to the INA’s jurisdictional scheme, and neither case “broadly

construe[s]” the basis for our jurisdiction in the manner Olmos suggests.


                                          2
Petition for review DISMISSED.




                                 3